DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4, 6, 8-10 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2022.
Claims 1-10. 14-15, 17, 21 and 26-27 are cancelled; new claims 28-36 are added; claims 11-13, 16, 18-20, 22-25 and 28-36 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 16, 18-20, 22-25 and 28-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al (U.S. 2013/0030257). Nakata discloses a near-field coherent sensing system for measuring motion of an individual (a system for sensing a physiological motion, par.0013; a system for monitoring physiological signs associated with a subject and positively identifying the subject, par. 0019), comprising: a first tag (an active tag 1612 emitting a signal modulated with a unique ID signature that is received by the reader device. The power of the tag 1612 can be adjusted to limit the range in which the tag can be sensed such that the ID area is the same area sensed by the vital-sign monitor, par. 0351; the tag can be passive in the sense that it cannot generate transmit signals on its own, but when the signal transmitted [i.e., downlink signal] by the reader unit 1620 illuminates the tag 1624, the tag 1624 can modulate the backscatter [i.e., illuminating and providing power the passive wireless tag], par. 0362) comprising first signal source for generating a first sensing signal (The system can include one or more sources for generating electromagnetic radiation, wherein the frequency of the generated electromagnetic radiation is in the radio frequency range, par. 0013; generating electromagnetic radiation from a source of radiation, wherein the frequency of the electromagnetic radiation is in the radio frequency range, transmitting the electromagnetic radiation [i.e. first sensing signal] towards a subject using one or more transmitters, par. 0058); a first antenna in electrical communication with the first signal source and wherein the first antenna is configured to be disposed within a near-field coupling range of a first motion to be measured to generate a first measurement signal as the first sensing signal modulated by the first motion (The system can include one or more sources for generating electromagnetic radiation [i.e., signal source] and one or more antennas, where each of the one or more antenna is configured to transmit electromagnetic radiation and/or receive electromagnetic radiation [i.e. first antenna for measuring measurement signal], par. 0013; one or more non-contact vital sign sensors configured to: generate a signal, such as an electromagnetic signal, e.g., a radio frequency (RF) signal; transmit the generated RF signal towards a subject; receive radiation scattered by the subject; extract a Doppler shifted signal [i.e. first measurement signal as the first sensing signal] from the scattered radiation; and derive information corresponding to physiological movement of at least a portion of the subject that is substantially separate from non-cardiopulmonary motion, par. 0018; motion sensors can be placed near the subject that emits and/or re-emits a signal [i.e., near-field coupling range), par. 0011; extract a Doppler shifted signal from the scattered radiation; and transform the Doppler shifted signal to a digitized motion signal, said digitized motion signal [i.e., modulated sensing signal], par. 0013); and: a first receiver for detecting a first measurement signal (one or more non-contact vital sign sensors configured to: generate a signal, such as an electromagnetic signal, e.g., a radio frequency (RF) signal; transmit the generated RF signal towards a subject; receive radiation scattered by the subject; extract a Doppler shifted signal [i.e., receiving and detecting first measurement signal] from the scattered radiation, par. 0018; a radar-based system specifically configured to measure physiological motion, and respiratory motion can be derived from the physiological motion signal, par. 0164); wherein the first near-field coupling range is less than about one wavelength of the first near-field antenna.
Regarding claim 12, Nakata teaches that the first antenna is configured to be disposed within a coupling range of a heart motion, a pulse, a respiration motion, a bowel motion, or an eye motion (The tag reader can transmit a continuous wave signal towards the subject using a directive antenna beam illuminating the subject. As the signal is reflected from the subject's thorax, its phase can be modulated proportionally to the thorax's cardiac and respiratory motion [i.e. directive antenna within a coupling range of a heart or respiratory motion], par. 0362).
Regarding claims 13, Nakata teaches that the first sensing signal is an ID-modulated signal (Emitted and/or re-emitted signals can be modulated in such a way that the signals are encoded with unique identification that marks that signal as being from a specific tag [i.e., ID-modulated signal]. The reader receives the modulated signal from the tag 1612 and identifies the coded information, par. 0348; emitting a signal modulated with a unique ID signature that is received by the reader, par. 0351), an active radio link or a back scattered RFID link (one or more non-contact vital sign sensors configured to: generate a signal [i.e., first sensing signal], such as an electromagnetic signal, e.g., a radio frequency (RF) signal [i.e., active radio link], par .0018; an RFID tag can be sensed by a reader with a directional antenna co-located with vital-sign sensor. The backscatter from the tag can be modulated [i.e., back scattered RFID link], par. 0355 and 0363).
Regarding claim 16, Nakata teaches that the first receiver is a part of the first tag  (a tag reader or a reader unit, par. 0362; the reader has a directional antenna that detects the tag's signal from a specific angle range, par. 0351).
Regarding claim 18, Nakata teaches that the first sensing signal is a harmonic of the downlink signal to the first tag (the tag can provide a harmonic of the transmitted signal or a modulated version of the transmitted signal, par. 0347; the tag can return a signal that is a harmonic of the carrier signal, par. 0353).
Regarding claim 19, Nakata discloses (par. 0100) the first tag modulates a received downlink signal with an orthogonal ID, such that the first sensing signal is a CDMA signal.
Regarding claim 20, Nakata teaches the first receiver is configured to detect the first measurement signal as a transmitted signal (one or more non-contact vital sign sensors configured to: generate a signal, such as an electromagnetic signal, e.g., a radio frequency (RF) signal; transmit the generated RF signal towards a subject [i.e., measurement signal as a transmitted signal]; receive radiation scattered by the subject; extract a Doppler shifted signal from the scattered radiation, par. 0018) or as a reflected signal (if human body parts, for example the chest and abdomen, are expanding or contracting simultaneously, receiving reflecting signals from different paths that are reflecting from different body parts [i.e., measurement signal detected as reflected signal], par. 0258; the Doppler shift generated by the subject's physiological motion, from the portion of the signal reflected by the thorax, par. 0365; signals reflected from the tag antenna can contain a similar Doppler shift as that produced by the moving chest, par. 0366).
Regarding claim 22, Nakata teaches comprising a filter in communication with the first receiver, wherein the filter is configured to demodulate and filter the first measurement signal to obtain a first motion signal (each sensor may demodulate incoming signals followed by adaptive filtering to maximize cardiopulmonary motion signals [i.e., obtaining motion signal], par. 0231; processing unit 606 can be configured to process the signals from the sensor unit 604. The processing can include, but is not limited to, filtering, demodulation, and motion-detection, par. 0271; the high pass filter can be applied to the signal prior to demodulation; in other embodiments, the high-pass filter can be applied to the signal after demodulation, par.0091).
Regarding claim 23, Nakata teaches that the filter is a processor programmed to sample, demodulate, and filter the first measurement signal to derive motion (processing unit 606 can be configured to process the signals from the sensor unit 604. The processing can include, but is not limited to, filtering, demodulation, and motion-detection, par. 0271; the one or more frames include time sampled quadrature values of the digitized motion signal [i.e., sampled signal], demodulating the one or more frames using a demodulation algorithm [i.e., demodulated signal] executed by one or more processors to isolate a signal (i.e., filtered signal] corresponding to a physiological movement of the subject or a part of the subject, par. 0058).
Regarding claim 24, Nakata teaches a second tag comprising a second signal source for generating a second sensing signal (The system can include one or more sources [i.e., comprising a second source] for generating electromagnetic radiation, wherein the frequency of the generated electromagnetic radiation is in the radio frequency range, par. 0013; generating electromagnetic radiation from a source of radiation, wherein the frequency of the electromagnetic radiation is in the radio frequency range, transmitting the electromagnetic radiation [i.e., sensing signal] towards a subject using one or more transmitters, par. 0058; the system can include a first vital sign sensor and a second vital sign sensor, the second vital sign sensor spaced apart from the first vital sign sensor. The method can include receiving signals generated by two or more sensors including at least a first sensor and a second sensor [i.e., second sensing signal], par.  0015-0016; the system can include a first sensor configured to detect sway motion of a patient at a first location, and a second sensor spaced apart from the first sensor configured to detect sway motion of a patient at a second location. The first sensor and the second sensor can be positioned, for example, at opposing sides of the subject, par. 0224) and a second antenna in electrical communication with the second signal source and wherein the second antenna is configured to be disposed within a near-field coupling range of a second motion to be measured to generate a second measurement signal as the second sensing signal modulated by the second motion (The system can include one or more sources for generating electromagnetic radiation [i.e., comprising a second signal source) and one or more antennas, where each of the one or more antenna is configured to transmit electromagnetic radiation and/or receive electromagnetic radiation [i.e., comprising a second antenna for measuring measurement signal), par. 0013; one or more non-contact vital sign sensors configured to: generate a signal, such as an electromagnetic signal, e.g., a radio frequency (RF) signal; transmit the generated RF signal towards a subject; receive radiation scattered by the subject; extract a Doppler shifted signal [i.e., measurement signal as the sensing signal] from the scattered radiation; and derive information corresponding to physiological movement of at least a portion of the subject that is substantially separate from non-cardiopulmonary motion, par. 0018; the system can include a first sensor configured to detect sway motion of a patient at a first location, and a second sensor spaced apart from the first sensor configured to detect sway motion of a patient at a second location (i.e., second motion with second sensing signal]. The first sensor and the second sensor can be positioned, for example, at opposing sides of the subject, par. 0224; motion sensors can be placed near the subject that emits and/or re-emits a signal [i.e., near-field coupling range], par. 0011; extract a Doppler shifted signal from the scattered radiation; and transform the Doppler shifted signal to a digitized motion signal, said digitized motion signal [i.e., modulated sensing signal], par. 0013); and wherein the receiver is further configured to detect the second measurement signal (one or more non-contact vital sign sensors configured to: generate a signal, such as an electromagnetic signal, e.g., a radio frequency (RF) signal; transmit the generated RF signal towards a subject; receive radiation scattered by the subject; extract a Doppler shifted signal [i.e., receiving and detecting measurement signal) from the scattered radiation, par. 0018; the system can include a first sensor configured to detect sway motion of a patient at a first location, and a second sensor spaced apart from the first sensor configured to detect sway motion of a patient at a second location [i.e., second measurement signal for detecting second motion]. The first sensor and the second sensor can be positioned, for example, at opposing sides of the subject, par. 0224; a radar-based system specifically configured to measure physiological motion, and respiratory motion can be derived from the physiological motion signal, par. 0164).
Regarding claim 25, Nakata discloses (par. 0012 and 0018) a processor for measuring a derivative value based on the detected coupled signal and second coupled signal.
Regarding claim 28, Nakata discloses (par. 0196) the derivative value is a blood pressure.
Regarding claim 29, Nakata discloses (an active tag 1612 emitting a signal modulated with a unique ID signature that is received by the reader device. The power of the tag 1612 can be adjusted to limit the range in which the tag can be sensed such that the ID area is the same area sensed by the vital-sign monitor, par. 0351; the tag can be passive in the sense that it cannot generate transmit signals on its own, but when the signal transmitted [i.e., downlink signal] by the reader unit 1620 illuminates the tag 1624, the tag 1624 can modulate the backscatter [i.e., illuminating and providing power the passive wireless tag], par. 0362) the first tag and the second tag are wireless tags.
Regarding claim 30, Nakata discloses (par. 0353) the frequency of the first sensing signal is the second harmonic of the frequency of the downlink signal or the third harmonic of the frequency of the downlink signal.
Regarding claim 31, Nakata discloses (an active tag 1612 emitting a signal modulated with a unique ID signature that is received by the reader device. The power of the tag 1612 can be adjusted to limit the range in which the tag can be sensed such that the ID area is the same area sensed by the vital-sign monitor, par. 0351; the tag can be passive in the sense that it cannot generate transmit signals on its own, but when the signal transmitted [i.e., downlink signal] by the reader unit 1620 illuminates the tag 1624, the tag 1624 can modulate the backscatter [i.e., illuminating and providing power the passive wireless tag], par. 0362) the first tag is a wireless tag.
Regarding claim 32, Nakata discloses (par. 0308) the first tag is configured to be powered by a downlink signal.
Regarding claim 33, the Examiner considers the tag of Nakata to be configured to be integrated into a fabric.
Regarding claim 34, Nakata discloses (par. 0141) the first receiver is configured to isolate a differential mode and a common mode from the first measurement signal and the first sensing signal received at the first receiver.
Regarding claim 35, Nakata discloses (par. 0371) the first receiver is spaced apart from the first antenna by a distance greater than about one wavelength.
Regarding claim 36, the Examiner considers the tag of Nakata to be configured to be disposed in water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792